Order denying motion for injunction pendente lite unanimously affirmed. Order granting defendants’ motion for judgment on the pleadings and judgment entered thereon dismissing the complaint on the merits unanimously affirmed, with ten dollars costs and disbursements. The alleged ordinance or local law of October 24,1924,* may not be considered. It is not in this record and apparently was not before the court at Special Term. If it had existence, the validity of its enactment and its applicability or inapplicability may be determined only on a record which contains it. Present ■—• Lazansky, P. J., Kapper, Carswell, Seudder and Tompkins, JJ.

 See Long Beach Local Laws of 1924, No. 3; City Home Rule Law, § 32.— [Rep.